Mr. PRESIDING JUSTICE STOUDER, dissenting: I do not agree with the majority of the court. In my opinion the nunc pro tunc order is a nullity, and consequently any judgment such as the one in the petition for writ of habeas corpus proceeding which depends upon the validity of the nunc pro tunc order is improper. Accordingly, I would reverse and remand the judgment in this case for further proceedings. Since the State concedes that a valid judgment of conviction can not be based on a nonexistent charge, it seems to me that the only issue presented by his appeal is the validity, as distinguished from the propriety, of the nunc pro tunc order. As observed in People ex rel. Shelley v. Frye, 42 Ill.2d 263, 264, 246 N.E.2d 251, “This court has often said that under these limitations the remedy of habeas corpus is available only to obtain the release of a prisoner who has been incarcerated under a judgment of an original trial court which lacked jurisdiction of the subject matter or the person of the defendant, or where there has been some occurrence subsequent to the prisoner’s conviction which entitles the prisoner to release.” As applied to the instant case, the foregoing rule means that if the trial court had jurisdiction to enter the nunc pro tunc order such judgment even if erroneous is a complete defense to the appellant’s petition for writ of habeas corpus. Conversely, if the trial court was without jurisdiction to enter the nunc pro tunc order, then the judgment of conviction was likewise invalid and the trial court’s action in the habeas corpus proceeding was erroneous. If the trial court was without jurisdiction to enter the nunc pro tunc judgment, it follows that it is immaterial whether its judgment would have been correct if it had jurisdiction. Thus, in either case, whether the nunc pro tunc order was or was not erroneous was not an appropriate issue in the collateral habeas corpus proceeding and is likewise not an appropriate issue to be considered on .this appeal. The fact that the majority of the court has devoted a substantial portion of its initial discussion to whether or not the nunc pro tunc order was or was not erroneous (concluding it was not) tends to obscure the principal issue in the case. The State argued in the trial court and has renewed such argument in this court that the propriety of the nunc pro tunc order, as distinguished from its validity, was not a proper issue in the trial court and is not a proper issue in this court. If this be the case then how much significance can be attached to the claim of error in the nunc pro tunc order. This brings me to the nunc pro tunc order itself and the procedure prior to and subsequent to its entry. The procedure prior to the entry of the nunc pro tunc order is in my opinion crucial, and the deficiencies in the procedure are such that whatever may have transpired thereafter could not avoid or repair the jurisdictional defects which had occurred. It is undisputed that on the morning of July 11, 1974, the trial court entered the nunc pro tunc order quoted by the majority in its opinion. Although the order recites that it was entered on the court’s own motion and the answer of the appellee indicates that the order was entered at its request, it is undisputed that such nunc pro tunc order was entered without notice to the defendant or his counsel. It should be noted that this nunc pro tunc order is an order entered in the criminal case and not an order entered in the collateral and independent habeas corpus proceeding. Thus, later on the morning of July 11, 1974, the response of the appellee was filed at the time the hearing on the petition for writ of habeas corpus was scheduled and at this time the nunc pro tunc order was a fail accompli. On the same morning the appellant’s petition for writ of habeas corpus was denied. I am unable to understand the reference of the majority to a continuance granted the appellant for the purpose of considering the effect of the nunc pro tunc order, since it appears the petition was disposed of on the morning as scheduled. In any event, the matter is immaterial since there is a complete absence of any recognition by the trial court that notice of the request for the entry of a nunc pro tunc order was required prior to its entry. In People v. Wos, 395 Ill. 172, 69 N.E.2d 858, the trial court entered a nunc pro tunc order which on appeal was held to be a nullity because of the invalidity of the notice. Unlike the instant case, the trial court in Wos attempted to give notice of the motion for nunc pro tunc order by serving the notice on the attorney who represented the defendant during his trial. Since he nunc pro tunc order was sought and notice served some 13 months after the conviction, the court held there could be no ■presumption that the attorney still represented the defendant, and since the notice was invalid, the nunc pro tunc order likewise was a nullity. In the instant case, rather than there being merely a defective notice, there concededly was no notice whatsoever given to defendant or his attorney prior to the entry of the order. If such notice is jurisdictional, as it was held to be in the Wos case, it seems to me that jurisdiction can not be retroactively conferred by something which has transpired in an independent collateral proceeding. The majority opinion seems to hold that the hearing in the habeas corpus proceeding in which the propriety of the nunc pro tunc order was not even an appropriate issue somehow or other acted to cure an otherwise invalid nunc pro tunc order. The majority does so by glossing over the fact that no notice of the request for nunc pro tunc order was given, and so far as the majority of the court is concerned, it would appear that they believe that no such notice was required to confer jurisdiction upon the court. The failure to give notice is not merely a deprivation of constitutional rights but is a matter of jurisdiction bringing the nullity of the nunc pro tunc order within the issue properly raised in a habeas corpus proceeding within the rule as previously announced in the quotation from People ex rel. Shelley v. Frye, 42 Ill.2d 263, 246 N.E.2d 251, quoted above. This rule was followed in the two cases cited by the majority in its opinion. But a review of such cases fails to persuade me that the issue raised on this appeal is not jurisdictional. In fact, neither of the cases cited even purport to question the jurisdiction of a trial court concerning the entry of a prior order or judgment. In People ex rel. St. George v. Woods, 47 Ill.2d 261, 265 N.E.2d 164, the petitioner in the habeas corpus proceeding who was in jail awaiting trial sought release for the purpose of voting, certainly a question not raised in the jurisdiction of a court. Likewise in People ex rel. Haven v. Macieiski, 38 Ill.2d 396, 231 N.E.2d 433, the court concluded the petition for writ of habeas corpus did not question the jurisdiction of the trial court over the subject matter or the person of the petitioner. Rather, it addressed only errors in the judgment, some of which might have been of constitutional dimension raised or considered in a post-conviction proceeding. Neither of the foregoing cases suggests either specifically or by way of analogy that the trial court had jurisdiction to enter the nunc pro tunc order in the instant case or that the issue presented by the failure to give notice was not a jurisdictional issue. Since I believe the entry of the nunc pro tunc order was a nullity, it follows that I believe the cause should be remanded for further proceedings. I believe the defendant is entitled to have the propriety of a nunc pro tunc order considered before such order is entered and in a forum where the propriety of the order is an appropriate issue.